El Juez Asociado Señor Todd, Jr.,
emitió la opinión del tribunal.
Luis E. Dubón, abogado de la demandante en este pleito de divorcio, fue agredido por el demandado José Casanova Cintrón, en la Calle Tetuán, frente al edificio -del Banco Popular, en el cual Dubón tiene su oficina. El fiscal de la Corte de Distrito de San Juan entonces radicó, dentro del pleito de divorcio, una querella contra Casanova solicitando fuera citado a mostrar causa porque no debía ser declarado culpable de desacato a la corte. Expedida la orden y celebrada la vista correspondiente la corte inferior declaró al deman-dado culpable y lo sentenció a cumplir quince días de cárcel *227y a pagar una multa de $50. El demandado apeló y en este recurso sostiene que la corte inferior erró al desestimar la excepción perentoria en la que alegó que la querella no aduce hechos suficientes, al resolver que la conducta del querellado constituyó desacato y al resolver que la agresión fue reali-zada por el querellado con la intención de atemorizar, obs-truir y perturbar los procedimientos de la corte y la debida administración de la justicia.
En la querella se alegó, en síntesis, que en la acción de divorcio, pendiente ante la corte inferior, el demandado ha-bía negado en su contestación que del matrimonio no exis-tían bienes gananciales a repartir y por el contrario alegó que, entre otros, existen 60 acciones de la corporación R. Vega e Hijos, Ine., con un valor aproximado de $20,000; que en el curso del pleito de divorcio surgió la compra por Ra-món Vega, Jr. de 30 de las acciones mencionadas y las cua-les estaban registradas a nombre del querellado, por la suma de $11,000 de la cual el comprador retendría $279.86 para pagar una deuda del querellado; que Vega entregó dicho precio o sea un cheque por $10,720.14 a favor del querellado al abogado Luis E. Dubón y dicho abogado, tomando en con-sideración las disposiciones del artículo 101 del Código Civil fue de opinión y así aconsejó a su representada que de-bía obtener previamente la autorización de la corte para lle-var a efecto el negocio y que el precio de la venta quedara consignado en poder del tribunal; que al efecto el Lie. Luis E. Dubón discutió la cuestión con el abogado del demandado Lie. Juan A. Faria y le sometió una estipulación para ser firmada por ambos abogados en la cual se relataban los he-chos antes referidos y se consignaba el cheque en la corte; que el Lie. Faria no aceptó firmar la estipulación y la de-volvió con el cheque a Dubón; que con posterioridad a ha-berse devuelto la estipulación y el cheque los abogados Du-bón y Faría continuaron discutiendo sobre el asunto y que mientras dichas discusiones estaban llevándose a cabo y an*228tes de llegar a una decisión final, el querellado, el día 4 de abril de 1944, y en la calle Tetuán frente al edificio del Banco Popular dónde radican las oficinas del Lie. Bubón, ilegal-mente y con la intención de cansar daño violento al citado Luis E. Dubón, voluntaria y maliciosamente le acometió y agredió. Termina la querella alegando que “ . . . diebo aco-metimiento y agresión se llevó a cabo por el querellado José Casanova Cintrón contra la persona del abogado Luis E-Dubón como consecuencia y en conexión con las gestiones-profesionales y la forma de conducir diebo abogado los pro-cedimientos y las actuaciones en él mencionado pleito Civil No. R-11G4, de los de esta Corte, en representación de la parte demandante en dicho pleito, la referida Milagros Vega Oliver, y como abogado de ésta en dicho pleito.
“14. Que el acto realizado por el querellado tendió a mancillar y menoscabar el respeto, la dignidad y autoridad de esta Corte; tendió a interferir con el poder y el deber que tiene esta Honorable Corte de garantizar y proteger a sus funcionarios y oficiales de toda amenaza, coacción, vio-lencia o agresión que contra ellos se intente realizar o se realice con motivo o como consecuencia del cumplimiento de-sús deberes; y tendió por la fuerza y la violencia a obstruir la debida administración de justicia y a coartar el derecho que tienen todos los ciudadanos a comparecer ante las Cortes de Justicia y a mantener y defender sus derechos dentro de la ley, en forma lícita y correcta.”
Arguye el apelante que aceptando que la agresión al abo-gado de la demandante por el demandado hubiera ocurrido en la forma que se alega en la querella, ese hecho, por ha-ber ocurrido fuera de la presencia de la corte y a bastante distancia del edificio donde está ubicada, no constituye des-acato.
El apartado primero de la sección Ira. de la Ley de Des-acato, según enmendada por la Ley núm. 102 de 1937 (Le-yes de 1937, pág. 250) dispone que constituirá desacato:
*229“1. Perturbación del orden, ruido u otro disturbio, tendente directamente a interrumpir sus procedimientos, o conducta desorde-nada, desdeñosa o insolente, hacia un tribunal o juez o la Comisión Industrial de Puerto Pico constituida en pleno o por alguno de sus miembros, en presencia de dicho tribunal o durante una sesión del mismo, y tendente a interrumpir sus procedimientos, ó en presencia de algún jurado mientras esté en estrados, o deliberando en alguna causa.5 ’
En el caso de Pueblo v. Valdejulli, 59 D.P.R. 119, 127, dijimos que este apartado define tres modalidades distintas del desacato, a saber:
. . (») el acto físico de perturbar el orden, hacer un ruido o promover un disturbio que tienda directamente a interrumpir el pro-cedimiento; (b) la conducta desordenada, desdeñosa o insolente, hacia un tribuna], en presencia del tribunal y tendente a interrumpir sus procedimientos; y (o) conducta desordenada, desdeñosa o inso-lente hacia un tribunal, durante una sesión del mismo, y tendente a interrumpir sus procedimientos. ’'
Y resolvimos que la modalidad (6) del estatuto no. requiere que los actos constitutivos de conducta desordenada, desde-ñosa o insolente hacia el tribunal sean realizados ante el mismo mientras se encuentre en sesión pues sólo exige que se realice “en presencia del tribunal,” y que los hechos im-putados al allí querellado al ser realizados “en el despacho de un juez de esta corte, mientras éste se encontraba en las funciones de su cargo, y el relato hecho por el querellado a dicho juez para que lo comunicase al tribunal, estaba ínti-mamente relacionado con un procedimiento pendiente ante el mismo y en el cual el querellado actuaba como represen-tante legal de una de las partes” y, como consecuencia, que la querella aducía hechos suficientes para constituir desacato pues dicho relato constituía una conducta desdeñosa e inso-lente hacia el tribunal.
En cuanto a considerar una agresión como constitutiva de desacato hemos confrontado y resuelto la cuestión en dos casos. En el de El Pueblo v. Torres, 56 D.P.R. 605, en el *230cual el desacato consistió en nn acometimiento y agresión contra la persona de nn juez de distrito, hecho ocurrido en los pasillos del edificio de la corte y después de terminada la sesión y cuando el juez salía de su despacho, y se resol-vió que, no habiendo ocurrido los hechos mientras la corte se hallaba en sesión y no expresándose en la orden expe-dida contra el querellado el motivo del asalto ni si estaba o no relacionado con algún asunto de la corte en general o con el caso que se ventilaba en particular, se trataba de un des-acato indirecto o constructivo(1) El otro caso fue el de In re Castro, 52 D.P.R. 139, en el cual la agresión a un abo-gado ocurrió fuera de la verja que separa la corte de las demás dependencias del Capitolio Insular y cuando ya ha-bía terminado la sesión de esta Corte, pero estando reunidos sus jueces en la sala de consultas, y resolvimos:
“En tal virtud resulta claro que la agresión se verificó no sólo contra un abogado que acababa de informar ante la corte en un asunto judicial a su defensa encomendado, si que con motivo de su informe y como castigo al mismo, dentro del edificio de la corte y hallándose ésta reunida en su sala de consultas.
“El desacato al tribunal es en su consecuencia manifiesto. La perturbación del orden tendente directamente a interrumpir el sereno desenvolvimiento del asunto judicial que se -había dejado sometido a la decisión del tribunal y el ataque ilegal y violento a la persona de un funcionario de la corte, dentro o por lo menos en el umbral interior de su propio recinto y con motivo del ejercicio de su minis-terio, evidentes son. Y la corte, tanto por ley cuanto por su propia condición de corte, tiene el poder y el deber de castigarlos. Artículo 145 del Código Penal. Artículo 7 del Código de Enjuiciamiento Civil. 13 C. J. 46.
“Y en cuanto a que la sesión de la corte había ya terminado y a que la agresión tuvo lugar fuera de la reja que marca la exacta entrada, de la corte, sin que ésta la presenciara, ni oyera las palabras que pronunció el querellado, bastará decir que apreciadas en conjunto *231todas las circunstancias concurrentes surge de ellas inevitable la con-clusión de la comisión del desacato que sabido es que puede ser directo o constructivo. 13 C. J. 5.”
Los hechos alegados en la querella en el caso de autos difieren sustancialmente de aquéllos que dieran lugar a las decisiones en los casos de Castro y Torres, supra. La agre-sión al ahogado en el de Castro ocurrió en el mismo edificio de la corte, al terminar la sesión y mientras sus jueces es-taban reunidos en consulta, y fue motivada por el informe oral que poco antes había rendido el abogado en relación con un caso que quedó sometido a la consideración y deci-sión del tribunal. Y en el de Pueblo v. Torres, la agresión al juez ocurrió en los pasillos de la corte, durante un receso y mientras el jurado estaba deliberando. En uno y otro caso, aunque de carácter indirecto o constructivo, se consi-deró la agresión como un desacato cometido en presencia del tribunal.
En el caso de autos, por el contrario, aun cuando se alega en la querella que estaba pendiente en la corte inferior una acción de divorcio, en la cual el Lie. Dubón representaba como abogado a la demandante y que el demandado, aquí querellado apelante, lo agredió en la calle frente al edificio donde el Lie. Dubón tiene sus oficinas, a bastante distancia del edificio de la corte de distrito, con motivo de haberse ne-gado a entregarle un cheque expedido por Ramón Vega, Jr. a favor del ‘demandado en pago de unas acciones que el de-mandado había vendido a Vega, no vemos como esta actua-ción del querellado pueda considerarse como “conducta des-ordenaba, desdeñosa o insolente” hacia la corte inferior rea-lizada “en su presencia” y “tendente a interrumpir sus procedimientos,” por los motivos siguientes:
1. Es cierto que la acción de divorcio estaba pendiente ante la corte inferior pero nada había ante ella en relación con la alegada venta de las acciones del demandado. La es-tipulación preparada por el Lie. Dubón, en ningún momento *232aceptada ni firmada por el abogado del demandado, nanea pado radicarse en la corte. En tanto en cnanto a la corte concernía nada sabía de dicha estipalación ni de la venta de las acciones y nada por tanto estaba pendiente de sa reso-lación en relación con las mismas. Pero es más, las accio-nes, según se alega en la qaerella, pertenecían al querellado y faeron vendidas por él al Sr. Vega. Esto no obstante el cheque en pago de las acciones no faé entregado al deman-dado o a sa abogado sino al abogado de la demandante. ¿Por qué se hizo esto por el Sr. Vega? Lo ignoramos. El Lie. Dubón, sin necesidad de obtener qae se hiciera a virtud de ana estipalación firmada por los abogados de las partes, pado consignar el cheque mediante moción y dejar así sometida la cuestión a la corte. Optó, sin embargo, por seguir discu-tiéndola, extrajadicialmente, con el abogado del demandado qae se negaba a firmarla (2) y días después faé agredido por el querellado, según se alega en la qaerella, “como conse-cuencia y en conexión con las gestiones profesionales y la forma de conducir dicho abogado los procedimientos y las actuaciones” en el pleito de divorcio, “en representación de la parte demandante en dicho pleito.” ¿En qué forma re-presentaba a la demandante el Lie. Dubón al recibir del Sr. Vega un cheque librado a favor de Casanova? ¿Por qué el Sr. Vega no entregó ese cheque al demandado o a sa abo-gado? ¿Por qué, repetimos, no se consignó el cheque en la corte? En las alegaciones contenidas en la qaerella no ^en-contramos contestación a estas preguntas. (3) De manera qae, en cuanto a todo el incidente relacionado con la com-praventa de las acciones nada había pendiente ante la corte y no vemos cómo la actuación del querellado pudo tender *233“por la fuerza y la violencia a obstruir la debida adminis-tración de la justicia” según se alega en la querella.
2. Asumiendo, a los fines de la argumentación, que las gestiones que se llevaban a cabo en relación con la venta de las acciones del demandado a Vega y con la estipulación y la consignación del cheque y las conversaciones que el Lie. Bubón sostuvo con el Lie. Faría pudieran calificarse de ges-tiones profesionales del Lie. Dubón como abogado de la de-mandante en el pleito de divorcio, según se alega en la que-rella, nos confrontamos siempre con la cuestión principal envuelta en este caso, a saber, ¿fue la agresión del Lie. Du-bón por el querellado cometida en presencia de la corte? jTendió dicha conducta a interrumpir los procedimientos de la corte? Ambas preguntas deben contestarse en la nega-tiva.
Los casos de In re Castro,(4) y Pueblo v. Valdejulli, supra, son distinguibles del de autos.
En cuanto al de Pueblo v. Torres, supra, como hemos dicho anteriormente, nota (1), el mismo fue resuelto por una corte dividida tres a dos. En la actualidad, de los jue-ces que intervinieron en dicho caso, sólo forman parte del Tribunal los dos- Jueces Asociados que disintieron, Sres. Travieso y De Jesús. Pistando el Juez Asociado Sr. Snyder *234y el que suscribe de acuerdo con la opinión disidente y to-dos los jueces conformes en que la agresión en dicho caso no fue cometióla “en presencia” de la corte, el mismo debe considerarse expresamente revocado.
El alcance de la frase “en presencia de la corte” usada en los estatutos sobre desacato ha sido limitado rigurosa-mente por la decisión en el caso de Nye v. United States, 313 U. S. 33, la cual analizamos, en parte, en nuestra opi-nión en el de Pueblo v. Valdejulli, supra. Resolvió la corte Suprema Nacional que las palabras “tan cerca de ella” con-tenidas en la frase “en su presencia o tan cerca de ella que obstruya la administración de justicia” usada en la sección 288 del Código Judicial de los Estados Unidos (28 TJ.S.C.A. See. 385) tienen una significación geográfica y no causal, diciéndose: “No es suficiente que la conducta impropia im-putada tenga alguna relación directa con el trabajo dé la corte. ‘Cerca’ en este contexto, yuxtapuesto a ‘presencia’ sugiere proximidad física, no pertinencia . . . Puede haber, por supuesto, muchos tipos de ‘conducta impropia’ que ‘obs-truyen la administración de justicia,’ pero que no ocurren ‘en’ ni ‘cerca’ de la ‘presencia’ de la corte.” (5) En esta forma, no dió la Corte Suprema Nacional una nueva inter-pretación a la frase citada, sino que volvió a su interpreta-ción original por las cortes federales y al mismo tiempo co-rrigió el error histórico cometido en su interpretación en el célebre caso de Toledo Newspaper Co. v. United States, 247 U. S. 402,(6) el cual revocó expresamente, eliminando así la regla en éste establecida de que dicha frase podía abarcar actuaciones que tienen “una tendencia razonable” a “obs-truir la administración de justicia.” Por el contrario la res-tringió a actuaciones ocurridas cerca {vicinity) .de la corte.
*235Pocos meses después de resuelto el caso de Nye v. United States, la Corte Suprema Nacional aclaró aún más el con-cepto del desacato constructivo (el envío de un telegrama comentando una decisión y la publicación de unos editoria-les) y, rechazando la regla de la “tendencia razonable,” aplicó la de que debía existir “un peligro claro y presente” (clear and present danger) y “que el mal substantivo debe ser extremadamente serio y el grado de inminencia extrema-damente alto antes de que las manifestaciones puedan ser castigadas. ’’ Bridges v. California, 314 U. S. 252, 261.
Estos dos casos han merecido la aprobación general de los comentaristas legales (7) pues debido a la doctrina en ellos establecida se ha puesto coto a muchas arbitrariedades y abusos cometidos en el pasado al amparo del llamado po-der inherente (8) de las cortes para castigar desacatos indi-rectos o constructivos. Y es que las leyes penales ofrecen campo extenso para, cubrir cualquier actuación que, al no ocurrir en corte abierta o en presencia del tribunal, con la limitada acepción que “en presencia” ahora tienfe, merezca y deba ser castigada en el curso ordinario de un proceso criminal.
■ Somos de opinión que la doctrina del caso de Nye, supra, es claramente aplicable a los hechos del caso de autos. La actuación del querellado Casanova no ocurrió en presencia de la corte inferior ni tendió a interrumpir sus procedimien-tos.(9) Erró la corte al desestimar la excepción perentoria *236y en sn consecuencia debe revocar la sentencia apelada y dictarse otra absolviendo al querellado.

 Este caso fuá resuelto por una corte dividida tres a dos, y a él nos referiremos más adelante.


Por la prueba ■ sabemos que la negativa se debía al hecho de que el abogado del demandado insistía en que se hiciera constar en la estipulación que existían otras treinta acciones de It. Vega e Hijos, Inc. a nombre de la deman-dante adquiridas durante el matrimonio.


Sí aparece de la declaración del Lie. Dubón durante el juicio que él era y había sido durante muchos años abogado do la firma B. Vega e Hijos, Inc.


Los casos de U.S. v. Barrett, 187 Fed. 378 y Ex parte McLeod, 120 Fed. 130, citados con aprobación en el de In re Castro, también presentaban hechos, especialmente el primero, que justificaban concluir que el desacato había sido cometido en presencia de la corle. En el primero, si bien se agredió id abogado del demandante en la calle, el hecho ocurrió frente al sitio donde estaba deliberando el jurado que intervino en el caso y a plena vista del mismo. Esa situación también está cubierta expresamente por nuestro estatuto al proveer que constituirá desacato “. . . conducta desordenada ... en presencia de algún ju-rado mientras esté . . . deliberando en alguna causa. ” En el segundo, se agredió a un Comisionado de la corte mientras cumplía con los deberes de su cargo resol-viéndose que "Como las cortes sólo pueden ejercer sus funciones judiciales a través de sus oficiales y funcionarios, cualquier ataque a un oficial o funcionario do ella por haber desempeñado alguno de sus deberes, es un ataque a la corte por lo que tal funcionario ha hecho o llevado a cabo en la administración de justicia.” Empero, véase la crítica a este caso en Nelles & King, Contempt by Publication in the United States, 28 Col. L. Kev. 525, 539, citado en Nye v. United States, 313 U.S. 33, 51, nota (18).


En Pueblo v. Valdejulli, supra, no se aplicó la doctrina del caso de Nye, por haberse llegado a la conclusión de que los hechos imputados ocurrieron en presencia de la corte y en relación con un caso sometido a su consideración.


Nye v. U.S., a la pág. 47, citándose a Frankfurter & Landis, Power of Congress Over Procedure in Criminal Contempts in Inferior Federal Courts. A Study in Separation of Powers, 37 Harv. L. Rev. 1010.


 Véase 54 Harvard Law Rev. 1397; 36 Ill. L. Rev. 471; 90 U. of Pa. L, Rev. 104; 30 Col. Law R. 577; 17 Tulane Law Rev. 121; The Supreme Court in Freedom of the Press and, Contempt by Publication, por Elislia Hanson, en 27 Cornell Law Quarterly 165; Freedom of the Press in Prospect and Vetrospect, por Leon R. Yankwieli, en 15 So. Cal. L. Rev. 322 y la misma revista a la pág. 367.


Para una discusión sobre este poder véase Frankfurter & Landis, op. cit.,, Nelles & King, Contempt by Publication in the United States, 28 Col. L. Rev. 525.


Las alegaciones contenidas en el apartado 14 de la querella, supra, se apartan por completo de las' modalidades específicas y concretas de nuestro estatuto sobre desacato y constituyen en gran parte merai conclusiones.